Citation Nr: 0005344	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patella with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to October 1987 
and from November 1989 to March 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the evaluation of the veteran's left knee 
disability from a zero percent rating to a 10 percent rating.


FINDING OF FACT

The veteran's left knee chondromalacia patella is manifested 
by mild degenerative changes and medial tenderness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for left knee chondromalacia patella with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for left knee chondromalacia patella with 
degenerative joint disease in a rating decision dated in June 
1993 and assigned a zero percent evaluation.  Before the RO 
at the time of that decision were the veteran's service 
medical records that revealed left retropatellar pain 
syndrome.  Also considered were results from VA examination 
conducted in November 1992 that disclosed evidence of mild 
effusion in the left knee.

VA examination dated in May 1996 revealed complaints of 
progressive pain in the left knee.  On examination, the 
examiner noted no crepitus and normal range of motion.  The 
impression rendered was degenerative joint disease of the 
knees.
In a rating action dated in October 1996, the RO increased 
the evaluation of the veteran's left knee disability from 
zero percent to 10 percent effective from April 17, 1996.

In a private medical opinion dated in December 1996, the 
doctor noted the veteran's complaints of increased pain and 
swelling.  On examination, the doctor reported that the 
patella was mobile, could be subluxated, there was some 
tenderness, and continued evidence of chondromalacia.  In an 
opinion by that doctor in April 1997, the doctor stated that 
the veteran had no joint line tenderness, no effusion, no 
limitation of motion, and no instability.  

During VA examination conducted in December 1997, the veteran 
complained of increasing severe pain underneath the patella 
on both sides of the left knee.  The veteran rated her pain 
at a six or seven on a scale of zero to ten.  The veteran 
further stated that her pain interferes with her sleep.  The 
veteran was not using a cane or crutches for support, but 
reported daily swelling.  The worst problem that the veteran 
was experiencing at that time was when attempting to stand 
from a sitting position.  

On examination, the examiner noted slight medial effusion of 
the medial aspect of the left knee without bony 
abnormalities.  Some medial tenderness without crepitus was 
reported.  Range of motion was zero to 135 degrees.  Tinel 
sign of ballottement of the patella was slightly positive, 
patellar apprehension test was negative, and anterior and 
posterior drawer sign for assessing anterior cruciate 
ligament or posterior cruciate ligament was negative.  
Straight leg raising and lateral collateral ligament laxity 
testing were negative.  The examiner noted that the veteran 
was ambulating without ankylosis, and heel and toe walking 
were intact.  The veteran stated that she was unable to 
squat.  The impression rendered was a normal knee with the 
exception of medial tenderness and swelling.  There was no 
laxity or instability.

In another private medical doctor's opinion dated in February 
1998, the doctor reported a nonantalgic gait, some audible 
crepitus with a mini-squat, trace effusion, no joint line 
tenderness, some tenderness along the medial patellar facet 
with a negative apprehension sign.  McMurray's and Lachman's 
tests were negative and there was no laxity.  A 
contemporaneous x-ray revealed some degenerative change at 
the patella and prominent spur medially of the distal femoral 
condyle.  There was no significant bony abnormality laterally 
and joint spaces were intact.  In another view of the left 
knee, there was no evidence of a loose body.  A Magnetic 
Resonance Imaging (MRI) of the left knee dated in March 1998 
revealed a suggestion of chondromalacia patella with early 
subchondral cyst formation of the patella; the impression 
rendered was degenerative changes of the patella.  

Analysis

The issue for determination is whether this veteran is 
entitled to an evaluation in excess of 10 percent for left 
knee chondromalacia patella with degenerative joint disease.  
As a preliminary matter, a claim for an increased evaluation 
for a service-connected disability is well grounded if the 
veteran indicates that she has increased disability.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, in light of 
the veteran's assertions of increased pain and swelling, she 
has established a well grounded claim.  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.
Left knee chondromalacia with degenerative joint disease is 
rated pursuant to the provisions found in Diagnostic Code 
5257.  38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).  For 
impairment of the knee with recurrent subluxation or lateral 
instability, a 10 percent evaluation is warranted for slight 
impairment, a 20 percent rating is merited for moderate 
impairment, and the maximum of 30 percent is assigned for 
severe impairment.  Id.

In this veteran's case, her 10 percent evaluation is the most 
appropriate one in light of the recorded pathology of record 
associated with her left knee disability.  Most 
significantly, clinical findings from the examination dated 
in December 1997 revealed essentially a normal knee with some 
medial tenderness and swelling.  There was no evidence of 
laxity or instability.  In the private doctor's opinion 
rendered in February 1998, the results consisted of some 
evidence of crepitus, trace effusion, no joint line 
tenderness, and only some tenderness along the medial 
patellar facet.  There was no laxity or bony abnormality, and 
joint spaces were intact.  There was evidence of some 
degenerative change with no other significant findings.  
Overall, the veteran's left knee disability is productive of 
slight impairment, and as such, merits nothing greater than 
the current 10 percent rating.  Id.

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In this light, other 
potentially applicable diagnostic codes are for consideration 
in this veteran's case.  

For example, as to Diagnostic Code 5260 for limitation of 
flexion, upon showing flexion limited to 45 degrees, the 
veteran merits a 10 percent evaluation.  With flexion limited 
to 30 degrees, a 20 percent evaluation is warranted, and a 
maximum of 30 percent is merited for flexion limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).  
Under Diagnostic Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261 (1999).

Nonetheless, as noted above, during the December 1997 VA 
examination, the veteran's range of motion as to the left 
knee was complete at zero to 135 degrees.  Thus, Diagnostic 
Codes 5260 and 5261 related to limitation of motion are not 
applicable in this veteran's claim.  Further, Diagnostic Code 
5256 rates ankylosis of the knee and requires favorable angle 
in full extension, or in slight flexion between zero and 
10 degrees for a 30 percent rating; ankylosis in flexion 
between 10 and 20 degrees for a 40 percent rating; and in 
flexion between 20 and 45 degrees for a 50 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5256 (1999).  

However, during the 1997 VA examination, the examiner noted 
that the veteran was ambulating without signs of ankylosis 
and that her heel and toe walking were intact.  Thus, 
Diagnostic Code 5256 also does not apply in this case.  
Moreover, there was no evidence of any loose body during the 
February 1998 private x-ray study.  Thus, Diagnostic Code 
5262 related to nonunion with loose motion also does not 
apply herein.  38 C.F.R. § 4.71, Diagnostic Code 5262 (1999).

The Board also has considered the provisions under §§ 4.10, 
4,40, and 4.45; however, the evidence of record does not 
substantiate functional loss such as the absence of bone or 
muscle or deformity.  Moreover, the Board recognizes the 
importance of considering such factors as weakened movement, 
incoordination, pain on movement, swelling, or instability.  
In view of these regulations and the veteran's current left 
knee disability, these elements have been taken into 
consideration in making a final determination.  See 38 C.F.R. 
§ 4.10 (1999); 38 C.F.R. § 4.40 (1999); 38 C.F.R. § 4.45 
(1999).  

Nonetheless, the clinical evidence of record does not support 
impairment greater than that accounted for within the rating 
criteria under Diagnostic Code 5257.  38 C.F.R. § 4.71, 
Diagnostic Code 5257.  Although the veteran complains of 
constant pain, pathology associated with her left knee 
chondromalacia patella with degenerative joint disease does 
not rise to the level required for the next higher 
evaluation.  Id.  Essentially, objective findings of record 
do not demonstrate more than mild symptomatology.  Therefore, 
the current rating of 10 percent more nearly approximates the 
status of the veteran's current left knee disability.  Id.  
Thus, the veteran's claim of entitlement to an evaluation in 
excess of 10 percent is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's left knee chondromalacia patella with degenerative 
joint disease is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

